       Case 2:19-cv-02486-DMC Document 16 Filed 10/30/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIQUE MERRIMAN,                               No. 2:19-CV-2486-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    L. ELDRIDGE, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first second complaint, ECF No. 12.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
       Case 2:19-cv-02486-DMC Document 16 Filed 10/30/20 Page 2 of 4


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) L. Eldridge, the Acting Warden of

 9   the California Health Care Facility (CHCF); and (2) P.T. Martin, a psychiatric technician at

10   CHCF.1 Plaintiff’s claims are summarized below.

11                  Martin -- Plaintiff states that, while under suicide watch at CHCF, he was sexually

12   assaulted by Defendant Martin on May 9, 2019.

13                  Eldridge – Plaintiff claims Defendant Eldridge is liable for failing to adequately

14   train and supervise defendant Martin. He also claims Eldridge is liable for failing to provide

15   adequate security and safety measures, including video monitoring and emergency alert systems.

16

17                                            II. DISCUSSION

18                  As with the first amended complaint, the Court finds that Plaintiff has stated

19   sufficient facts for this case to proceed against Defendant Martin on an Eighth Amendment claim

20   arising from the alleged sexual assault on May 9, 2019. The Court, however, finds that the
21   second amended complaint remains insufficient as to Defendant Eldridge.

22                  Supervisory personnel are generally not liable under § 1983 for the actions of their

23   employees. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no

24   respondeat superior liability under § 1983). A supervisor is only liable for the constitutional

25   violations of subordinates if the supervisor participated in or directed the violations. See id. The

26
27          1
                     San Joaquin County, which was named in Plaintiff’s original and first amended
     complaint, is not named in the operative second amended complaint. The Clerk of the Court will
28   be directed to update the docket accordingly.
                                                      2
       Case 2:19-cv-02486-DMC Document 16 Filed 10/30/20 Page 3 of 4


 1   Supreme Court has rejected the notion that a supervisory defendant can be liable based on

 2   knowledge and acquiescence in a subordinate’s unconstitutional conduct because government

 3   officials, regardless of their title, can only be held liable under § 1983 for his or her own conduct

 4   and not the conduct of others. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory

 5   personnel who implement a policy so deficient that the policy itself is a repudiation of

 6   constitutional rights and the moving force behind a constitutional violation may, however, be

 7   liable even where such personnel do not overtly participate in the offensive act. See Redman v.

 8   Cnty of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (en banc).

 9                   When a defendant holds a supervisory position, the causal link between such

10   defendant and the claimed constitutional violation must be specifically alleged. See Fayle v.

11   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.

12   1978). Vague and conclusory allegations concerning the involvement of supervisory personnel in

13   civil rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

14   Cir. 1982). “[A] plaintiff must plead that each Government-official defendant, through the

15   official’s own individual actions, has violated the constitution.” Iqbal, 662 U.S. at 676.

16                   In this case, plaintiff sues Eldridge, who holds a supervisory position as Acting

17   Warden of CHCF. Plaintiff has not, however, alleged how this defendant’s personal conduct

18   caused the claimed constitutional violation. Nor has Plaintiff alleged implementation of any

19   policy which itself is so deficient as itself constitute a repudiation of Plaintiff’s rights. Rather, it

20   appears plaintiff assigns liability under a respondeat superior theory, which is not cognizable
21   under § 1983. Plaintiff will be provided one additional opportunity to amend before the Court

22   recommends dismissal of Defendant Eldridge.

23

24                                            III. CONCLUSION

25                   Because it is possible that the deficiencies identified in this order may be cured by

26   amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d
27   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

28   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,
                                                          3
       Case 2:19-cv-02486-DMC Document 16 Filed 10/30/20 Page 4 of 4


 1   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the Court cannot refer to the

 2   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

 3   amended complaint must be complete in itself without reference to any prior pleading. See id.

 4                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 5   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 6   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 7   each named defendant is involved, and must set forth some affirmative link or connection

 8   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 9   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

10                   Because the complaint appears to otherwise state cognizable claims, if no third

11   amended complaint is filed within the time allowed therefor, the Court will issue findings and

12   recommendations that the claims identified herein as defective be dismissed, as well as such

13   further orders as are necessary for service of process as to the cognizable claims.

14                   Accordingly, IT IS HEREBY ORDERED that:

15                   1.       The Clerk of the Court is directed to terminate San Juaquin County as a

16   defendant to this action; and

17                   2.       Plaintiff may file a third amended complaint within 30 days of the date of

18   service of this order.

19

20
21   Dated: October 30, 2020
                                                             ____________________________________
22                                                           DENNIS M. COTA
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         4
